Per Curiam.

The 5th section of the act of February 12, 1787, if reasonably interpreted, means only that the certificate should be given by the judge who presided at the trial, not that the act of making out the certificate should be performed at the time.(b)
Rule refused.

 By 2 Revised Statutes, 2d ed. 510, § 12, if the plaintiff recover judgment for any amount in any court of common pleas or mayor’s court in an action of assault and battery, he shall recover costs. But by the act of 1840, p. 333, § 18, it is provided that in actions for assault and battery, prosecuted in any court of record, if the plaintiff shall not recover damages to the amount of fifty dollars, such plaintiff shall recover no more costs than, damages. This establishes the same rule for courts of common pleas, that prevails in the supreme court. 2 Revised Statutes, 2d ed. 509, § 6.